
	

113 HRES 703 IH: Establishing an academic competition in the field of robotics among students in Congressional districts.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Duckworth submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Establishing an academic competition in the field of robotics among students in Congressional
			 districts.
	
	
		1.Short titleThis resolution may be cited as the Robotics Competition Resolution of 2014.
		2.FindingsThe House of Representatives finds as follows:
			(1)STEM (Science, Technology, Engineering, and Mathematics) fields and knowledge have been integral to
			 the development of civilization over the centuries.
			(2)The competitiveness of the United States in the field of robotics in particular is vital to a
			 strong, thriving economy in a world of continuous and rapid technological
			 advancements and needs.
			(3)Robots serve myriad functions that humans cannot, including reducing exposure to toxins and
			 increasing accuracy and speed on assembly lines, thereby reducing risk to
			 members of the military and first responders, among others.
			(4)Robotics technology research and development should be a priority of the United States, especially
			 in
			 encouraging students of all ages to pursue careers in robotics and other
			 STEM fields.
			(5)The robotics industry is positioned to fuel a broad array of next-generation products and
			 applications in fields as diverse as manufacturing, health-care, national
			 defense and security, agriculture, and transportation.
			(6)The global economy demands that the United States continue to lead the world in innovation,
			 creativity, and robotics-related advancements.
			(7)Bringing together Members of Congress and their younger constituents to participate in activities
			 that will result in a deeper appreciation for robotics will foster
			 enthusiasm for education in the sciences.
			(8)The support which students will gain through Congressional recognition of their work on
			 robotics-related projects will encourage them to pursue career paths in
			 robotics, continuing the leadership of the United States in robotics
			 technology development.
			(9)It is appropriate for the House of Representatives to institute a new and worthwhile competition to
			 encourage students to participate in robotics studies and research.
			(10)It would be appropriate to initially challenge students to develop robots that serve certain
			 functions in everyday life.
			3.Congressional competition in robotics
			(a)Establishment of competitionThere is hereby established an academic competition in the field of robotics which shall be held
			 each year among students in each Congressional district.
			(b)RegulationsThe competition under this resolution shall be carried out in accordance with such regulations as
			 may be prescribed by the Committee on House Administration, except that
			 the regulations shall permit the office of a Member to seek guidance from
			 outside experts in the fields of science, technology, engineering, and
			 mathematics—for the purposes of establishing criteria for the selection of
			 competition judges and for the
			 judgment of competition submissions.
			
